Citation Nr: 1608448	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic lung disability, claimed as pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1955 to November 1957.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

This matter was originally before the Board on appeal from an April 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO); the matter is now in the jurisdiction of the Los Angeles, California, RO.  In a March 2015 decision by the undersigned, the Board, inter alia, denied the Veteran's claim of service connection for a lung disability.  The Veteran appealed that decision to the Court, resulting in a November 2015 Joint Motion for Remand (JMR) by the parties.  A December 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

(The Board notes that, in the November 2015 JMR, the Veteran expressly abandoned his appeal with respect to denials of entitlement to service connection for diabetes mellitus, a bilateral foot disability, a facial scar, and a skin disability.  The appeal as to these issues was dismissed in the December 2015 Court Order, and the matters are no longer before the Board.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the November 2015 JMR, the parties agreed that the Board erred in finding that there was no diagnosed lung condition, as July 2008 VA treatment records indicate that the Veteran was diagnosed with asthma, based on pulmonary function testing (PFT).  The Board further notes that additional treatment records (added to the record since the March 2015 Board decision) indicate that he receives treatment for chronic obstructive pulmonary disease (COPD).  (See, e.g., May 2014 VA treatment record).  The Board finds that the medical evidence of (current) chronic lung disability, combined with the Veteran's assertion that he was treated for pneumonia during service (and in light of VA's heightened "duty to assist" due to the unavailability of his service treatment records (STRs)), meets the low threshold outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), triggering the Secretary's duty to assist by providing a VA medical examination and nexus opinion.  Therefore, on remand, the Veteran must be provided with a VA examination to address the question of whether it is as likely as not that any current chronic lung disability is related to the Veteran's active service.

In addition, the Board notes that VA treatment records suggest that he receives on-going treatment for his chronic lung disability.  Updated treatment records are likely to contain pertinent information (and VA treatment records are constructively of record).  On remand, updated treatment records must be obtained (if available).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for chronic lung disability, and to provide authorizations for VA to secure records of any such private treatment.  Secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, arrange for an appropriate respiratory examination to ascertain the nature and likely etiology of any current respiratory disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each respiratory disability entity found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record cited above (i.e., prior diagnoses of asthma and COPD, based on pulmonary function testing), as well as VA treatment records indicating treatment for chronic cough.  

(b) Please identify the most likely etiology for any/each respiratory disability entity diagnosed, to include asthma and COPD.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  In rendering an opinion, the examiner is asked to specifically consider, and comment upon as necessary:  

(i)  The Veteran's report that, during active service, he was treated for pneumonia with penicillin and streptomycin (the examiner should assume, for the purpose of examination, that the Veteran's report of such illness/treatment is credible); 

(ii)  The Veteran's reported history of smoking (variably reported as, e.g., one pack a day for 8 years (see January 2007 VA treatment record), one pack a day for 40 years (see July 2008 VA treatment record), four packs per day for twelve years (see July 2008 VA treatment record), up to three packs per day for 20 years (see November 2013 VA treatment record), and one pack per day for 10 years (see March 2015 VA treatment record)).

The examiner is advised that the Veteran was not exposed to mustard gas during active service.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. 

3.  Thereafter, review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





